DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.

Response to Amendment

Applicant’s arguments with respect to claim(s) 1, 3-5 and 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-5 and 17-23 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Brauker (US Patent No. 6,517,571).
As to claim 1, Brauker discloses a blood contact surface comprising a synthetic biomaterial having a microstructure of interconnected fibrils (Figure 1) morphologically analogous to microstructure of a natural human fibrin mat (Figures 1-13 show multiple embodiments with mats of material with a similar structure to a natural human fibrin mat), and wherein the synthetic material comprises a fluoropolymer (column 9, line 8).  See also U.S. Patent No. 5,476,589 (Figures 1-3) as a blood contact surface usable with the device and shown in Figure 4 at (14) and described in column 6, line 20.
As to claim 3, Brauker discloses the fluoropolymer is expanded (column 9, line 8).
As to claim 4, Brauker discloses the expanded fluoropolymer comprises polytetrafluoroethylene (column 9, line 8). 
As to claim 5, Brauker discloses an average internodal distance of less than about 5 micron (column 6, line 6).
As to claim 17, Brauker discloses a blood contact surface comprising a synthetic biomaterial having a microstructure of interconnected fibrils (Figure 1) morphologically analogous to microstructure of a natural human fibrin mat (Figures 1-13 show multiple embodiments with mats of material with a similar structure to a natural human fibrin mat).
As to claim 18, Brauker discloses a blood contact surface comprising a synthetic biomaterial having a microstructure of interconnected fibrils (Figure 1) morphologically analogous to microstructure of a natural human fibrin mat (Figures 1-13 show multiple embodiments with mats of material with a similar structure to a natural human fibrin mat), said surface comprising a graft (column 9, line 7).
As to claim 19, Brauker discloses a blood contact surface comprising a synthetic biomaterial having a microstructure of interconnected fibrils (Figure 1) morphologically analogous to microstructure of a natural human fibrin mat (Figures 1-13 show multiple embodiments with mats of material with a similar structure to a natural human fibrin mat), said surface comprising a stent-graft (column 5, line 48).
As to claim 20, Brauker discloses a blood contact surface comprising a synthetic biomaterial having a microstructure of interconnected fibrils (Figure 1) morphologically analogous to microstructure of a natural human fibrin mat (Figures 1-13 show multiple embodiments with mats of material with a similar structure to a natural human fibrin mat), wherein the microstructure has an internodal distance in a first x direction that is approximately the same as an internodal distance in a perpendicular y direction (column 6, lines 10-22).
As to claim 21, Brauker discloses a blood contact surface comprising a synthetic biomaterial having a microstructure of interconnected fibrils (Figure 1) morphologically analogous to microstructure of a natural human fibrin mat (Figures 1-13 show multiple embodiments with mats of material with a similar structure to a natural human fibrin mat), wherein a ratio of internodal distances in the x and y directions comprises about 4:1 to 1:1 (Figure 4).
As to claim 22, Brauker discloses the ratio of internodal distances in the x and y directions comprise about 1:1 (Figure 4).
As to claim 23, Brauker discloses wherein the expanded polytetrafluorethylene comprises fibrils and nodes with an average internodal distance of less than about 5 micron (column 6, line 6).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774